UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7378



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GEORGE OGUENO OPANDE,

                                            Defendant - Appellant.


                            No. 05-7947



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GEORGE OGUENO OPANDE,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-04-216; CA-05-748)


Submitted:   November 8, 2006          Decided:     December 20, 2006


Before WILKINSON, KING, and SHEDD, Circuit Judges.
No. 05-7378 dismissed; No. 05-7947     vacated   and   remanded   by
unpublished per curiam opinion.


George Ogueno Opande, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               In these consolidated appeals, George Ogueno Opande seeks

to appeal the district court’s orders denying relief on his 28

U.S.C.     §    2255    (2000)    motion     and    denying   his   motion    for

reconsideration.        We issued a certificate of appealability on the

district court’s failure to appoint counsel for the evidentiary

hearing.        See Rule 8(c) of the Rules Governing Section 2255

Proceedings.

               Under Rule 8(c) of the Rules Governing Section 2255

Proceedings, “[i]f an evidentiary hearing is required, the judge

must appoint an attorney to represent a moving party who qualifies

to have counsel appointed under 18 U.S.C. § 3006A at any stage of

the proceeding.”        The provisions of this rule are mandatory and

clear.     See also Advisory Committee note 8(c) to Rule 8 of the

Rules Governing Section 2254 Cases (stating that “[a]ppointment of

counsel    at    [the   hearing]     stage     is   mandatory”).*    Opande    is

proceeding in forma pauperis and would qualify for counsel.                   See

§ 3006A(a)(1), (2)(B).           The failure to appoint counsel results in

a reversal.       See United States v. Vasquez, 7 F.3d 81, 83-84 (5th

Cir. 1993).       Accordingly, in No. 05-7947, we vacate the March 3,

2006 order denying the motion for reconsideration and remand to the



     *
      Although this clarification appears in the Advisory Committee
notes for the Rules Governing § 2254 Cases, Advisory Committee Note
8(c) for the Rules Governing § 2255 Proceedings refers to the notes
contained in the § 2254 Rules.

                                       - 3 -
district court to appoint counsel and hold a new evidentiary

hearing.

              In No. 05-7378, Opande seeks to appeal the district court

order   denying    relief    on   his   claims   that    his   conviction    was

“manufactured” by law enforcement, that he was the victim of

entrapment and improper inducement, that he was due a downward

departure because he was entrapped and because he was infected with

tuberculosis while being detained.

              The district court’s order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).         A certificate of appealability will

not   issue    absent   “a   substantial    showing     of   the   denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).      We have independently reviewed the record and

conclude Opande has not made the requisite showing.                Accordingly,

in No. 05-7378, we deny a certificate of appealability and dismiss

the appeal.     In No. 05-7947, we vacate the March 3, 2006 order and

remand to the district court to appoint counsel and to hold a new


                                    - 4 -
evidentiary hearing.         We dispense with oral argument because the

facts   and   legal    contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                    No. 05-7378 DISMISSED
                                         No. 05-7947 VACATED AND REMANDED




                                      - 5 -